Citation Nr: 1724597	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  17-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from February 17, 2016, through February 19, 2016, at Oak Hill Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1960 and from August 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from September 2016 and February 2017 decisions of the above Department of Veterans Affairs (VA) Medical Center (MC).  In the April 2017 Statement of the Case, payment or reimbursement of unauthorized medical expenses for treatment at Oak Hill Hospital was granted for February 15, 2016, through February 16, 2016.  Therefore, the issue is as stated above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was treated at Oak Hill Hospital following a February 15, 2016, motor vehicle accident and is seeking payment or reimbursement for the care he received through February 19, 2016.

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 (West 2014) or 38 U.S.C.A. § 1725 (West 2014) and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2016), which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion. 

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; 

(g) If the condition for which emergency treatment was furnished was caused by an accident or a work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment. 

The criteria above are conjunctive, not disjunctive; accordingly, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

The record is not clear regarding whether there has been any development to determine whether the Veteran has health insurance, including Medicare, that would cover his February 2016 treatment at Oak Hill Hospital in whole or in part.  Furthermore, if the medical care is partially covered by Medicare, payment or reimbursement can still be provided on the other part.  See Staab v. McDonald, 28 Vet. App. 50, 54-55 (2016).

In regards to whether the Veteran was stable enough to be transferred to a VA facility beginning on February 17, 2016, a June 2016 opinion by AD states that February 16, 2016, was the point of stabilization, which was defined as when no material deterioration of the patient's condition is likely to result from transfer.  However, no rationale was provided, and therefore the opinion has no probative value.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   Likewise, an April 2017 opinion from TRG that the Veteran could have been safely transferred to a VA facility cannot be given probative value because it does not contain a discussion and analysis of the medical evidence.  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the Board finds that a new medical opinion related to the point of stabilization should be obtained before the claim can be decided on the merits.

Finally, the Board notes that there is no documentation in the record that even if the appellant had requested a transfer to the VA facility, that the transfer would have been accepted and that the James A. Haley Veterans' Hospital (VAMC) in Tampa, Florida was able to accommodate the appellant at that time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The VAMC should take necessary action to clarify whether the Veteran had Medicare coverage and/or private health insurance at the time of his treatment at Oak Hill Hospital from February 15, 2016, through February 19, 2016.

2.  Obtain a medical opinion from an appropriate physician, or other qualified medical professional, as to whether and when the Veteran reached a point of stabilization from February 16, 2016, through February 19, 2016, to be transferred to a VA medical facility.

A complete rationale must be provided that includes discussion of the Veteran's February 2016 treatment records from Oak Hill Hospital and consideration of the Veteran's April 2016 and February 2017 statements that he was in pain during the February 2016 hospitalization at Oak Hill Hospital and was not capable of making a decision regarding transferring to a VA facility.  

If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

3.  Request information from the James A. Haley Veterans' Hospital in Tampa, Florida regarding whether at any time from February 16, 2016, through February 19, 2016, there was actual availability to accept the appellant's transfer when the appellant had stabilized, based on the above obtained medical opinion.

4.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


